Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the limitations of Claims 2 & 3 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Vehicle with Battery Degradation Detection and Suppression Control
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Koizumi et al (USPGPN 20190120909) in view of Tomura et al (USPGPN 20110161025)
Independent Claim 1, Koizumi teaches a vehicle (title, Fig. 1), comprising: an internal combustion engine (1, see ¶[29]); a storage battery (3) configured to be charged with electric power that is generated by using power from the internal combustion engine (see ¶[31], it is clear that the generator receives power from the engine to power the vehicle and the battery also powers the vehicle); and a control device (ECU 7) configured to set a state of charge (¶’s [06, 32, 40, 43, 47, 52] describes determining the state, i.e. State of charge) of the storage battery based on a condition of the storage battery (¶’s [31, 38, 124-127] describes that the power generation voltage to be lower than a value before determination of deterioration, i.e. the usable range has been reduced) and to perform drive control that includes charge and discharge control of the storage battery, based on the set state of charge, wherein the control device integrates an amount of degradation of positive electrode capacity of the storage battery (see Figs. 4 [s4, s7,&s8] & 8 [s26, s29, &s30], ¶’s [26, 33, 50, 53, 84, 103, 113, 120 esp. 26, 33, 84, 103, 120]), and when an integrated value of the amount of degradation is equal to or larger than a first predetermined value, the control device performs a degradation suppressing control to suppress charging and discharging of the storage battery in a low state of charge range where the state of charge is lower than a predetermined ratio that accelerates degradation of the positive electrode capacity, compared with charging and discharging of the storage battery in the low state of charge range in 
Koizumi is silent to battery to use a nickel compound as a positive electrode material; deterioration determination is performed during drive of a first predetermined distance.
Tomura teaches battery to use a nickel compound as a positive electrode material (nickel hydride battery is described as being used in ¶[306], which one having ordinary skill in the art means that the nickel would be in the active material); deterioration determination is performed during drive of a first predetermined distance (Koizumi describes using a set time ¶’s [77, 96, 113, 115]; Tomura describes either a predetermined time or a predetermined distance, see ¶’s [193, 203, 238, 268, 279]; at least ¶[47] describes the use of this battery on a hybrid vehicle like that of Koisumi). Official Notice taken that the Nickel metal batteries of Tomura are able to store 2x-3x as much energy per weight compared to the Lead Acid batteries of Koizumi. One having ordinary skill in the art understands that by performing the deterioration action more often, e.g. a predetermined time/distance see Fig. 13 of Tomura, rather than whenever the vehicle has turned off, as with Koizumi, it serves to improve health/lifetime of the battery as the system can more quickly react to deterioration so as to reduce further deterioration, which in turn will improve the safety of the system, as the vehicle/driver will have less chance of getting damaged.
It would have been obvious to a person having ordinary skill in the art to modify Koizumi with Tomura to provide improved energy/weight performance, lifetime, and safety.
Claim 4, Koizumi teaches the control device sets the state of charge in the degradation suppressing control to be lower than the state of charge in the ordinary control (as described above in Claim 1, Koizumi limits the SOC range of the battery when degradation is determined; while higher is used, one having ordinary skill in the art would understand that “higher” refers to the lower end of the SOC range, while the examiner interprets the applicant’s use of the term “lower” to refer to the higher end of the SOC range).
Dependent Claim 5, Koizumi teaches the control device performs forced charging control that controls the storage battery to be forcibly charged when the state of charge is lower than a lower limit value (see ¶’s [44, 56-65]), and the lower limit value in the degradation suppressing control is set to be larger than the lower limit value in the ordinary control (as described above in Claim 1, Koizumi limits the SOC range of the battery when degradation is determined; while higher is used, one having ordinary skill in the art would understand that “higher” refers to the lower end of the SOC range, while the examiner interprets the applicant’s use of the term “lower” to refer to the higher end of the SOC range). 
Dependent Claim 6, Koizumi teaches the control device performs forced charging control that controls the storage battery to be forcibly charged when the state of charge is lower than a lower limit value (see ¶’s [44, 56-65]), and the state of charge in the degradation suppressing control is set to be lower than the state of charge in the ordinary control (as described above in Claim 1, Koizumi limits the SOC range of the battery when degradation is determined; while higher is used, one having ordinary skill in the art would understand that “higher” refers to the lower end of the SOC range, while the examiner interprets the applicant’s use of the term “lower” to refer to the higher end of the SOC range)..
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Koizumi in view of Tomura, further in view of Tanaka et al (USPGPN 20130069598)
Dependent Claim 2, the combination of Koizumi and Tomura teaches when performing the degradation suppressing control, the control device integrates an amount of degradation of the positive electrode capacity during a drive of a second predetermined distance (Tomura Fig. 13 & ¶[193] describes that the process is repeated for several predetermined distances).
Koizumi is silent to stops execution of the degradation suppressing control when the integrated value of the amount of degradation is smaller than a second predetermined value.
Tanaka teaches stops execution of the degradation suppressing control when the integrated value of the amount of degradation is smaller than a second predetermined value (see Fig. 4, first comparison is S303 which is a rate determined for the time it took to take the rate [where Koizumi involves taking the rate over that predetermined time, and Tomura is either the predetermined time or the predetermined distance], second comparison(s) shown by loop from S304 to S310, where when below it goes to s305 and stops the loop, where when it is above the threshold in S303, the range is changed like Koizumi in S304). Tanaka teaches this system serves to improve the service life of the battery by appropriately responding to a degradation rate change being over a threshold (¶’s [10, 11, 29, 143])
It would have been obvious to a person having ordinary skill in the art to modify Koizumi in view of Tomura with Tanaka to provide improved battery lifetime.
Dependent Claim 3, the combination of Koizumi, Tomura, and Tanaka teaches the second predetermined distance is longer than the first predetermined distance (Fig. 13 of Tomura demonstrates that there are multiple distances , while Tomura ¶[193] demonstrates that this distance is variable as in a hybrid system, the distance is only recorded when the vehicle is only 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859